Citation Nr: 0305337	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for myofasciitis, 
dorsal area, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for 
costochondritis, chest wall, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in July 2002, and a 
substantive appeal was received in July 2002.

The Board notes that in the February 2002 notice of 
disagreement the veteran made reference to various disorders, 
including problems with his lower extremities, upper 
extremities, neck and stomach.  It also appears that the 
veteran stated that he is unable to "hold a job anymore."  
These matters are hereby referred to the RO for clarification 
and any necessary action as to any new claims being raised by 
the veteran.  

The Board also notes that the claims file includes medical 
evidence of other disorders, such as residuals of a fracture 
of the right radial neck and bilateral knee impairment.  The 
Board emphasizes that the following decision is limited to 
consideration of the service-connected dorsal spine and chest 
wall disabilities. 


FINDINGS OF FACT

1.  The veteran's service-connected myofasciitis, dorsal 
area, is manifested by complaints of pain with additional 
functional loss, including during flare-ups, so as to result 
in a disability picture approximating severe limitation of 
motion of the dorsal spine.

2.  The veteran's service-connected costochondritis, chest 
wall, is manifested by subjective complaints of chest wall 
pain and objective findings of costochondritis of the ribs, 
bilaterally, and a tender point in the mid thoracic area 
resulting in a disability picture which more nearly 
approximates severe impairment of the chest muscles.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for myofasciitis, dorsal area, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002).

2.  The criteria for entitlement to a 20 percent rating (but 
no higher) for costochondritis, chest wall, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.73; Diagnostic Code 5321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations applicable to both issues.  The discussions in 
the rating decision, statement of the case, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Specifically, by the July 2002 statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes the 
veteran's service medical records and pertinent post-service 
medical records, including VA outpatient and examination 
reports.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim.

Analysis

The veteran claims that the severity of his service-connected 
costochondritis, chest wall, and myofasciitis, dorsal area, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
the veteran claims an increased rating, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Review of the claims file reflects that service connection 
for chronic sprain of the dorsal area was established by an 
August 1970 rating decision based on evidence of inservice 
back injury.  A 10 percent rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5291 for limitation of 
motion of the dorsal spine.  Thereafter, by a November 1985 
rating decision, the RO recharacterized the veteran's service 
connected back disorder as myofasciitis, dorsal area; 
evaluated this disorder by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021-5291; and confirmed and continued the 
10 percent schedular rating.  Additionally, the RO granted 
service connection for costochondritis, chest wall; evaluated 
this disorder by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5021; and assigned a separate 10 percent schedular 
rating.  

As noted above, the veteran's service-connected myofasciitis, 
dorsal area, and costochondritis, chest wall, are both 
evaluated by analogy to Diagnostic Code 5021, for myositis.  
The note following Diagnostic Code 5021 states that the 
diseases under Diagnostic Codes 5013 through 5024 will be 
rated on the limitation of motion of the affected parts, as 
arthritis, degenerative.  Limitation of motion of the dorsal 
spine is rated under Diagnostic Code 5291 which provides that 
slight limitation of motion is zero percent disabling and 
moderate and severe limitation of motion is 10 percent 
disabling.  A 10 percent schedular evaluation is the maximum 
rating available pursuant to Diagnostic Code 5291.  

In this regard, the Board notes that additional consideration 
may be given when evaluating a musculoskeletal disability for 
functional loss pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  In the present case, the veteran is receiving the 
maximum rating for his dorsal spine disability, and no other 
Diagnostic Code appears to be applicable.  While there is 
limitation of motion, there is no ankylosis to warrant 
consideration of Codes 5286 or 5288.  Moreover, there is no 
evidence suggesting intervertebral disc disease of the dorsal 
spine so as to permit application of Code 5293.  In this 
regard, radiological study in July 2001 showed a normal 
thoracic spine.  It therefore appears that Diagnostic Code 
5291 for limitation of the dorsal spine is the most 
appropriate for the veteran's dorsal spine disability.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (Board's choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Costochondritis, Chest Wall:  With respect to the veteran's 
claim of entitlement to an increased rating for 
costochondritis, chest wall, it is noted that he is in 
receipt of the maximum 10 percent schedular rating for 
limitation of motion of the affected part, rated by analogy 
to limitation of motion of the dorsal spine.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5099-5021.  Accordingly, although 
additional consideration may not be given for functional loss 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the veteran 
may receive a higher rating for his service-connected 
costochondritis, chest wall, under a different diagnostic 
code or on an extra-schedular basis.

In this regard, it is noted that Diagnostic Code 5321 
provides for a maximum 20 percent rating for severe or 
moderately severe impairment of the muscles of respiration 
(the thoracic group).  Review of the medical evidence shows 
that the veteran has reported mild daily chest pain which is 
exacerbated with use of his upper extremities and sets him 
back for two to three days.  Objective findings include 
costochondritis of the ribs, bilaterally, and tenderness.  
The veteran's VA outpatient treatment records contain similar 
complaints and findings.  There is no reason to question the 
credibility of the veteran's complaints of pain resulting for 
use and on flare-ups.  Moreover, in a statement received in 
February 2003, the veteran reported that additional 
medication had been prescribed at his July 2002 VA clinic 
visit, and the report of that VA clinic visit shows that 
additional medication was indeed ordered, although apparently 
in connection with his dorsal spine disability.  
Nevertheless, the Board believes it reasonable to view the 
increase in medication as also consistent with an increase in 
the chest wall disability as it appears that the complaints 
related to both disabilities are somewhat related.  Giving 
consideration to additional functional loss due to pain 
resulting from use and during flare-ups, the Board believes 
that the resulting disability picture more nearly 
approximates severe or moderately severe impairment so as to 
warrant a 20 percent rating under Code 5321.  As noted above, 
this is the highest schedular rating available under that 
Code.  Given that the service-connected costochondritis 
disability essentially only involves the muscles of the 
chest, no other diagnostic criteria, such as the criteria for 
respiratory disorders, are applicable.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has reported that he suffers 
some pain on getting in and out of cars at work, but there is 
no evidence suggesting marked interference with his 
employment as a result.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In reaching the above decisions, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to permit more favorable determinations 
than those which have been set forth herein.


ORDER

Entitlement to a rating in excess of 10 percent for 
myofasciitis, dorsal area, is not warranted.  To this extent, 
the appeal is denied.  

Entitlement to a 20 percent rating for service-connected 
costochondritis, chest wall, is warranted.  To this extent 
the appeal is granted, subject to applicable laws and 
regulations governing awards of VA benefits.




		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

